                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Michael D. Benson,                                          Civil No. 16-509 (DWF/TNL)

                     Plaintiff,

                                                                     MEMORANDUM
v.                                                              OPINION AND ORDER

Ron Fischer1, Group Supervisor/Officer of
the Day, et al.,

                     Defendants.


Michael D. Benson, pro se.

Aaron Winter and Ralph John Detrick, Assistant Attorneys General, Minnesota Attorney
General’s Office, counsel for Defendants.


                                   INTRODUCTION

       This matter is before the Court on Plaintiff Michael D. Benson’s (“Benson”) pro

se Motion to Vacate this Court’s order and judgment adopting Magistrate Judge Tony N.

Leung’s July 29, 2020 Report and Recommendation.2 (Doc. No. 132 (“Motion”).)


1
        As set forth in the Report and Recommendation, Defendant Ron Fischer passed
away while this litigation was pending. (Report and Recommendation at 2 n.1.) While
his death does not impact the disposition of this case, the Court notes the circumstance,
and that Benson did not file a motion for substitution pursuant to Rule 25. See Fed. R.
Civ. P. 25(a)(1) (individual capacity claims must be dismissed if a motion for substitution
“is not made within 90 days after service of a statement noting the death.”).
2
        The Court grants deference to Benson as a pro se litigant and construes his Motion
liberally. United States v. Sellner, 773 F.3d 927, 932 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007).
Defendants oppose Benson’s Motion. (Doc. No. 134 (“Def. Opp.”).) For the reasons set

for the below, the Court respectfully denies Benson’s Motion.

                                    BACKGROUND

       The factual background for the above-entitled matter is clearly and precisely set

forth in the July 29, 2020 Report and Recommendation (Doc. No. 125 (“Report and

Recommendation”)) and is incorporated by reference herein. In brief, Benson is

involuntarily committed to the Minnesota Sex Offender Program (“MSOP”). In February

2016, Benson brought this action against officers and employees of the Minnesota

Department of Human Services under 42 U.S.C. § 1983, asserting numerous violations of

his civil rights.3 (See generally, Doc. No. 1.) After dispositive motion practice, Benson’s

remaining claims stemmed from allegations that he was denied food for three days,

placed in wrist restraints, inappropriately placed in the MSOP’s High Security Area

(“HSA”), and unreasonably searched.4 (Report and Recommendation at 23-41.)

       The parties filed cross motions for summary judgment on the remaining claims in

late 2019. (Doc. Nos. 84, 112.) On July 29, 2020, the Magistrate Judge recommended

that Defendants’ Motion for Summary Judgment be granted, and that Benson’s claims be




3
       Benson filed an amended Complaint on May 3, 2016. (See Doc. No. 5.)
4
       Magistrate Judge Leung addressed Benson’s unreasonable search claim as a
violation of the Fourth Amendment. (Report and Recommendation at 37-41.) He
addressed Benson’s other claims under the Due Process Clause of the Fourteenth
Amendment. (Id. at 22-36.)



                                            2
dismissed.5 (Report and Recommendation at 43.) Benson did not file an objection to the

Magistrate Judge’s recommendation that his claims be dismissed. This Court adopted the

Report and Recommendation in its entirety on August 19, 2020 and entered judgment the

next day. (Doc. Nos. 129 (“Order”), 131 (“Judgment”).) Benson did not file an appeal.

      Benson now moves this Court to vacate its Order and Judgment pursuant to

Fed. R. Civ. P. 60 based on the Eighth Circuit’s recent decision in Karsjens v. Lourey,

988 F.3d 1047 (8th Cir. 2021).6 (See generally Motion.) He claims that the Judgment

should be vacated because Karsjens changed the law by making the “shocks the

conscience” standard inapplicable to his claims. (See generally, Motion.) Benson asserts

that he consistently argued that the “shocks the conscience” standard was inappropriate,

and that Karsjens shows that he was correct.7 (Id. at 3-9.) He also contends that “[t]he


5
       The Magistrate Judge dismissed Benson’s Fourteenth Amendment claims under
the “shocks the conscience” standard; however, his Report and Recommendation also
observed that each alleged punitive condition of confinement was tied to a legitimate
government interest. (Id. at 23-24, 26, 30, 35-36.)
6
       In Karsjens, the Eighth Circuit found that because civilly committed individuals
may not be subject to punishment, Fourteenth Amendment substantive due process
claims alleging punitive conditions of confinement should not be addressed under the
“shocks the conscience” standard. 988 F.3d at 1053-54. The Eighth Circuit directed that
the appropriate standard for such claims is to determine whether the conditions were
“‘imposed for the purpose of punishment or whether [they were] but an incident of some
other legitimate governmental purpose’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 538
(1979).) Henceforth, the Court refers to this standard as the Bell standard.
7
        Benson appears to conflate the “deliberate indifference” standard with the Bell
standard. (See, e.g., Motion at 10.) While Karsjens did find that the “deliberate
indifference” standard should be applied to claims of inadequate medical care, it directed
that claims related to punitive conditions of confinement be addressed under the Bell
standard. 988 F.3d at 1054. All of Benson’s Fourteenth Amendment claims pertain to


                                            3
restrictions levied on [him] were not rationally related [to a] legitimate nonpunitive

governmental purpose and he was subjected to conditions of confinement designed to

punish.” (Id. at 8 (internal quotation marks and citation omitted).)

                                      DISCUSSION

       Rule 60(b) enumerates specific circumstances in which a party in a civil case may

receive relief from final judgment. Fed. R. Civ. P. 60(b). The reasons include mistake,

newly discovered evidence, and fraud, among others. Id. The Rule concludes with a

catchall provision which provides that a court may lift judgment for “any other reason

that justifies relief.” Fed. R. Civ. P. 60(b)(6). “Rule 60(b) vests wide discretion in the

courts,” but “relief under Rule 60(b)(6) is available only in extraordinary circumstances.”

Buck v. Davis, 137 S. Ct. 759, 777 (2017) (internal quotation marks and citation omitted).

“In determining whether extraordinary circumstances are present, a court may consider a

wide range of factors.” Id. at 778. Still, relief under Rule 60(b)(6) is “exceedingly rare

as it requires an ‘intrusion into the sanctity of final judgment.’” Doe v. Tsai, Civ.

No. 08-1198 (DWF/AJB), 2010 WL 11643581, *3 (D. Minn. Dec. 9, 2010) (quoting In

re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 868 (8th

Cir. 2007). “The rule attempts to strike a proper balance between the conflicting

principles that litigation must be brought to an end and that justice should be done.”




the conditions of his confinement. Therefore, if his claims were to be retried, they would
be addressed under the Bell standard. Granting deference to Benson as a pro se litigant,
the Court construes his Motion to advocate for use of the Bell standard.



                                              4
Harley v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005) (internal quotation marks and

citation omitted).

       Benson does not specify the provision of Rule 60(b) under which he seeks relief.

Because his Motion stems from his claim that Karsjens changed the law applicable to his

case, the Court construes his Motion under the catchall provision in Rule 60(b)(6). See

Kansas Pub. Emps. Ret. Sys. v. Reimer & Kroger Associates, 194 F.3d 922, 925 (8th Cir.

1999) (construing claim that change in law warranted relief from judgment under Rule

60(b)(6)).

       Defendants argue that Benson’s Motion should be denied because “any change in

the law effected by Karsjens is not an exceptional circumstance warranting relief under

Rule 60(b)(6).” (Def. Opp. at 2, 4-6.) Defendants also argue that even if a change in law

were an exceptional circumstance, the Report and Recommendation makes clear that

Benson’s claims also fail under the Bell standard. (Id. at 6-8.) The Court agrees.

       As discussed above, motions granted under Rule 60(b) are exceedingly rare, and

those under Rule 60(b)(6) require a showing of extraordinary circumstances. Buck,

137 S. Ct. at 778.8 Here, Benson correctly points out that the “shocks the conscience”

standard is no longer the correct standard under which to address his Fourteenth

Amendment punitive condition of confinement claims. The Court finds that this reason

8
        The Eighth Circuit has held that Relief under Rule 60(b)(6) is available “only
where exceptional circumstances have denied the moving party a full and fair opportunity
to litigate his claim and have prevented the moving party from receiving adequate
redress.” Harley,413 F.3d at 871. Here, the record reflects that Benson had ample
opportunity to litigate his claims fully and fairly.



                                            5
alone though, is insufficiently extraordinary to vacate its Judgment. “Generally, a change

in the law that would have governed the dispute, had the dispute not already been

decided, is not by itself an extraordinary circumstance.” Kansas Pub. Emps. Ret. Sys.,

194 F.3d at 925. This is because “[s]ociety’s powerful countervailing interest in the

finality of judgments simply requires that each case have an end, though the law

continues to evolve.”9 Id.

       Moreover, even if a change in law were sufficiently extraordinary under

Rule 60(b)(6), the Court finds that the decision in Karsjens would not affect the

Judgment in this case. As noted above, while Magistrate Judge Leung dismissed

Benson’s punitive conditions of confinement claims under the “shocks the conscience”

standard, he also tied each claim to a legitimate governmental interest. (See Report and

Recommendation at 23-24, 26, 30, 35-36.) Thus, the Court finds that Benson’s claims

also fail under the Bell standard.

                                     CONCLUSION

       For the reasons set forth above, the Court finds that a change in law is an

insufficiently extraordinary reason to vacate Benson’s sentence under Rule 60(b)(6).

Even if it were, the Court finds that the relevant change in law does not affect Benson’s



9
       Importantly, Rule 60(b) is not intended to substitute for a timely appeal. United
States v. Mosbrucker, 340 F.3d 664, 665 (8th Cir. 2003). Benson did not object to the
Report and Recommendation dismissing his claims, nor file a timely appeal. He may not
now rely on Rule 60(b) to advance arguments he fully litigated, lost on the merits, and
declined to appeal.



                                             6
case because his claims also fail under the Bell standard. Therefore, Benson’s motion is

respectfully denied.

                                         ORDER

       Based on the files, record, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that Plaintiff Michael D. Benson’s pro se Motion to

Vacate this Court’s order and judgment adopting Magistrate Judge Tony N. Leung’s

July 29, 2020 Report and Recommendation (Doc. No. [132]) is respectfully DENIED.


Dated: July 8, 2021                       s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             7
